DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 12/20/2021. The amendments filed on 12/20/2021 are entered.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 9/20/2021, 3/24/2022, and 5/25/2022. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 6, the claim recites the limitation “wherein the permanent magnet element is a blood control component of the catheter adapter subassembly” in lines 3-4. Paragraph [0056] of the applicant’s disclosed specification discloses that the “blood control component” includes a magnetic element or magnetizable material and “is a spring”. One of ordinary skill in the art would not understand how the blood control component is configured to function within the device, as both the specification and the claims do not provide adequate support for ascertaining what the disclosed structural component of spring that includes a magnetic element is configured for. Based on the state of the prior art and the level of one of ordinary skill in the art, the specification does not enable one of ordinary skill to deduce how to make or use the blood control component with the only disclosed structural element being a spring that includes a magnetic element. A permanent magnetic element in itself, even one configured as a spring, are well-known in the art of magnetic tracking systems, but it would not be clear to one of ordinary skill in the art how it would be configured to control blood. The disclosure in paragraph [0056] discuses that the blood control component, “includes martensitic or ferritic stainless steels”, “moves with the catheter adapter until fully advanced”, “and may not be visible, unless the catheter adapter was made from transparent material”, but none of these disclosed elements provide sufficient description to enable one skilled in the art to make or use the claimed “blood control component” in the intended manner. One of ordinary skill in the art would thus require an undue quantity of experimentation to change the design of a permanent magnetic element of a spring or combine a spring with other elements such as a valve to provide adequate control of blood moving through the catheter and catheter adapter system. Applicant has not provided any direction to whether the spring including a magnetic element controls blood on its own, or whether experimentation with other structural elements would be necessary. Furthermore, the breadth of the claims and the disclosure do not provide any support for what function the “blood control component” actually performs within the invention. One of ordinary skill in the art would not understand whether it is supposed to be a user configurable portion to regulate the flow of blood within the device, or whether it is an additional structural component that completely prevents flow of blood during the use of the device. In light of these factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. See MPEP § 2164.
	For these reasons, the claim is rejected for failing to comply with the enablement requirement. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 23, the limitations are unclear and indefinite for the following reasons. Claim 2 recites the limitation “wherein the wire subassembly comprises a guidewire including one of two permanent magnet elements on the guidewire having north and south poles off axis from each other and two magnetizable features on the guidewire having north and south poles off axis from each other” in lines 1-4, and claim 23 recites similar limitations. As the claim recites “one of two permanent magnetic elements” having the poles off axis from each other, it is unclear how a single permanent magnetic element can have off axis poles. It is thus unclear whether the off-axis alignment between the magnetic poles are referring to the permanent magnetic element being off axis with the other permanent magnetic element, or with the subsequently claimed magnetizable features. Furthermore, the “two magnetizable features” are set forth, but in the independent claims 1 and 15, only a single magnetizable feature is set forth. Therefore, it is unclear whether these are two additional magnetizable features or alternatively whether the limitation intends to include the magnetizable feature of the independent claims as one of the presently claimed “two magnetizable features”. These elements render the claims unclear and the scope of the claims indefinite. For these reasons, the claims are rejected for indefiniteness. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 15, 17-18, 35, and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Newman et al. (U.S. Pub. No. 20140046261) hereinafter Newman, in view of Dunbar et al. (U.S. Pub. No. 20140257080) hereinafter Dunbar, in further view of Brister et al. (U.S. Pub. No. 20160029998) hereinafter Brister. 
Regarding claim 1, primary reference Newman teaches:
a cannula adapter subassembly including a cannula adapter body and the cannula tubing extending from the cannula adapter body ([0203], the needle assembly 1610 as shown in figures 41 is considered to be a cannula adapter subassembly, with the safety can 1616 placed within the needle hub 1626 is considered to be the cannula adapter body. The cannula 1612 forms the cannula tubing extending from the cannula adapter body; [0204]; see also [0205]-[0215])
wherein one of the cannula adapter body and the wire includes a permanent magnet element ([0204], “magnetic element 1630, such as a permanent magnet”, it is disposed within the safety can 1616 of the needle hub 1626 which is considered to be the cannula adapter body and is depicted in figures 41; [0205]; [0207], further describes the magnetic element 1630; see also [0208]-[0215]),
the permanent magnet element configured to produce a known magnetic field at a given distance x through tissue of permeability r (As discussed in [0204]-[0207], the magnetic element 1630 can be a permanent magnetic element. This is considered to be an inherent property of magnets and thus for any particular magnetic used with the device, it will produce a known magnetic field at different distances x through tissue of a permeability ur)
a magnetometer which measures strength and direction of the magnetic field produced by the permanent magnet element ([0143], guidance system tracks the position in five degrees of motion; [0196], a suitable magnetic sensor is considered to be a magnetometer as it detects the magnetic field of the magnets used in associated tracked needle instruments; [0202], “magnetic-based needle insertion guidance tracking system” is a form of magnetometer magnetic field tracking; [0204], tracking of the distal needle tip; [0206]; [0210]; [0241])
wherein one of the permanent magnet element and the magnetizable feature has a north pole and a south pole on axis with the cannula adapter ([0204], magnetic axis is substantially coaxially aligned with the longitudinal axis of the cannula; [0205]; figure 42 shows the north and south poles on axis with the physical axis of the magnet but as discussed in [0209]-[0211] the magnetic axis is aligned with the needle assembly cannula which is considered to be the actual magnetic north and south poles)
such that a position of the cannula tubing tip can be calculated based on a known geometrical relationship and dimensions of the cannula adapter subassembly  placement of the permanent magnet element ([0166], “together with the length of the cannula 1202 and position of the magnetic element 1210 with respect to the distal needle tip as known by or input into the system, enable the system to accurately determine the location and orientation of the entire length of the needle 1200 with respect to the sensor array 1190. Optionally, the distance between the magnetic element 1210 and the distal needle tip is known by or input into the system 1110”; [0204]-[0215], describes position determination of the needle tip based on the magnetic feature positioning; [0241], “In one embodiment, the needle insertion guidance system described further above will be programmed as to the location of the magnetic element on/in the insertion tool relative to the distal tip of the needle such that accurate tracking of the distal tip is possible”; [0251], further describes determined position of the magnetic element with respect to the needle for tracking of the position of the needle based on it’s relative association with the placement of the magnet)
Primary reference Newman fails to teach in the same embodiment:
a catheter adapter subassembly including a catheter adapter body and the catheter tubing extending from the catheter adapter body
and the wire subassembly including a wire having a wire tip
and the other of the catheter adapter body and the wire includes a magnetizable feature, 
and the magnetizable feature configured to produce a known magnetic field at a given distance x through tissue of permeability r
and relative motion of the wire and the catheter tubing during the intravenous insertion is measurable by a magnetometer which measures strength and direction of the magnetic field produced by the magnetizable feature
and wherein the permanent magnet or the magnetizable feature is on a fixed location on the catheter adapter body or the wire subassembly and provides a measurement datum to determine movement of the magnetizable feature and the permanent magnet
However, primary reference Newman, in another embodiment, teaches:
a catheter adapter subassembly including a catheter adapter body and the catheter tubing extending from the catheter adapter body ([0002]-[0004]; [0086]-[0096], describe a catheter placement system wherein the catheter is considered to include a catheter tubing and the catheter adapter subassembly as a needle/cannula placement system for introduction of the catheter into the vasculature from outside the body; [0101]-[0118]; [0248]-[0253]; [0252] teaches to catheter in use with a cannula introduction assembly which teaches to the needle-tracking embodiment of Newman being capable of use with catheters, such as those taught in these cited portions)
and the wire subassembly including a wire having a wire tip ([0102], core wire; [0115], core wire 138 is considered to be the wire subassembly that includes a wire and the distal end 130B as the wire tip; [0116]-[0120], core wire 138; [0160], discusses a guidewire being capable of being introduced through a cannula device to the patient;)
and the other of the catheter adapter body and the wire includes a magnetizable feature ([0102]; [0115]-[0118]; [0119], the magnetic elements 144 can be configured as an electromagnetic coil that produces a field for detection by the sensor, which is considered to be a magnetizable feature; See also in [0196]-[0198] detail a stylet or alternatively a guidewire that “itself can be magnetized” which indicates another form of a “magnetizable feature” other than an electromagnet. This would render the guidewire itself magnetized by a process before use with the device. Since the core wire 138 is part of a stylet in use with the catheter system, this additional teaching of use with a hollow cannula needle assembly provides further teaching toward the combination of both embodiments; Figures 35 and 36; [0199]), 
and the magnetizable feature configured to produce a known magnetic field at a given distance x through tissue of permeability r ([0115]-[0118]; [0119], the magnetic elements 144 can be configured as an electromagnetic coil that produces a field for detection. This is considered to be an inherent property of magnets and thus for any particular magnetic used with the device, it will produce a known magnetic field at different distances x through tissue of a permeability ur)
and relative motion of the wire and the catheter tubing during the intravenous insertion is measurable by a magnetometer which measures strength and direction of the magnetic field produced by the magnetizable feature ([0106], catheter distal end 76A movement is tracked based on relative position of the magnetic elements of the stylet (core wire) and the catheter distal tip; [0115]-[0118]; [0119], the magnetic elements 144 can be configured as an electromagnetic coil that produces a field for detection; [0120] describes the magnetic elements 144 disposed in the distal end 130B to be observable relative to the TLS sensor to determine the location of the catheter distal end 76A based on the relative motion of the combined wire and catheter tubing relative positioning; [0123], “The co-terminality of the catheter 72 and stylet 130 enables the magnetic assembly to function with the TLS sensor 50 in TLS mode to track the position of the catheter distal tip 76A as it advances within the patient vasculature, as has been described.”; The limitation “relative motion of the wire and the catheter tubing during the intravenous insertion is measurable by a magnetometer” is considered to mean relative motion of both of the wire and catheter tubing components relative to the magnetometer sensor. Therefore the relative motion of the elements of the wire and cannula adapter body as a unit and the TLS sensor in the combined Newman embodiments, is considered to teach to the current limitation)
and wherein the permanent magnet or the magnetizable feature is on a fixed location on the catheter adapter body or the wire subassembly and provides a measurement datum to determine movement of the magnetizable feature and the permanent magnet ([0106], catheter distal end 76A movement is tracked based on relative position of the magnetic elements of the stylet (core wire) and the catheter distal tip; [0115]-[0118]; [0119], the magnetic elements 144 can be configured as an electromagnetic coil that produces a field for detection and is located on a fixed portion of the core wire 138; [0120] describes the magnetic elements 144 disposed in the distal end 130B to be observable relative to the TLS sensor to determine the location of the catheter distal end 76A based on the relative motion of the combined wire and catheter tubing relative positioning; [0123], “The co-terminality of the catheter 72 and stylet 130 enables the magnetic assembly to function with the TLS sensor 50 in TLS mode to track the position of the catheter distal tip 76A as it advances within the patient vasculature, as has been described.”; As discussed in the other embodiment above, the permanent magnet movement is also determined magnetically using the magnetic-based needle guidance system. In the combined invention, both measurement data sets would provide movement of both the magnetizable feature of the wire and the permanent magnetic of the needle/cannula catheter adapter assembly).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetically tracked cannula adapter of Newman into a catheter-capable adapter for insertion of a magnetically tracked wire into a patient through a catheter as taught by Newman because catheter tip insertion performed with a needle cannula assembly can enable the most accurate positioning of a catheter within the body leading to reduced complications due to misalignment of system elements (Newman, [0252] teaches to cannula needle with catheter). By determining the position of the catheter and the core wire during intravenous insertion enables a user to facilitate catheter placement in the patient’s vasculature with a relatively high level of accuracy with respect to the catheter distal tip. By using magnetic tracking of each instrument element instead of image-based analysis such as x-ray, the system can reduce the patient’s exposure to harmful radiation while providing proper alignment of both an insertion needle and the catheter and wire components internally within the body (Newman, [0088]). 
Primary reference Newman further fails to teach
such that a position of the catheter tubing tip can be calculated based on a known geometrical relationship and dimensions of the catheter adapter subassembly and the wire subassembly and placement of the permanent magnet element and the magnetizable feature, 
However, the analogous art of Dunbar of a magnetometric detector system for tracking a magnetized tissue-penetrating medical tool (abstract) teaches:
Such that a position of individual parts of an instrument or tool containing magnetic features can be tracked based on a known geometric relationship and dimension and the placement of the multiple magnetic features ([0051], “taking exact geometries of the tool 5 into account”; [0052]-[0056]; [0064], different portions of the tool can be tracked using the position of the magnetic features and the known geometric relationships to determine varying shapes of the tool such as bending. Including this tracking with the adapter magnet and wire magnetizable feature of the combined Newman invention, would enable tracking of degrees of movement of the magnetic elements over time based on geometric relationships; [0065])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined tip and adapter body electromagnetic position tracking system of Newman to incorporate the use of both geometric relationships and the position of multiple tracking elements to determine the position of parts of an instrument as taught by Dunbar because different parts of a medical instrument can be distinguished based on the magnetic field data which enables better determination of position and orientation of individual parts of the tool. This provides the user with enhanced position data and will lead to better clinical outcomes during treatment (Dunbar, [0064]). 
Primary reference Newman further fails to teach
and the other of the permanent magnet element and the magnetizable feature has a north pole and a south pole off axis with the catheter adapter 
However, the analogous art of Brister of a tracking system for intragastric devices (abstract) teaches:
wherein one magnetic element has a north pole and a south pole on axis and the other of magnetic has a north pole and a south pole off axis of the other magnetic element axis (figure 22, magnets 302 and 306 are aligned orthogonally with magnet 302 aligned on axis m1; [0779], “the axis of magnetization of the magnet 302 is orthogonal to the axis of magnetization of the magnet 306”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined tip and adapter body electromagnetic position tracking system of Newman and Dunbar to incorporate the on and off axis positioning of the two magnetic features as taught by Brister because it provides the system of a relationship between magnetic dipoles, axes of magnetization, and physical locations of the two magnets which provides the ability to detect a sixth degree of freedom of the device (Brister, [0779]). 
Therefore the combined references of Newman, Dunbar, and Brister teach:
A medical device configured to determine relative motion of a catheter tubing including a catheter tubing tip and a wire including a wire tip during intravenous insertion of the catheter tubing and the wire (see the rejection citations above regarding the combined Newman, Dunbar and Brister references that teach to the use limitations of the preamble, which are subsequently recited again in the portions of the claims discussed above. This includes the intended use of intravenous insertion as taught by Newman and included in the most recent claim amendments).
Regarding claim 4, the combined references of Newman, Dunbar, and Brister teach all of the limitations of claim 1. The combined embodiments of primary reference Newman further teaches:
wherein the wire includes the magnetizable feature and the catheter adapter includes the permanent magnet element ([0204], “magnetic element 1630, such as a permanent magnet”, it is disposed within the safety can 1616 of the needle hub 1626 which is considered to be the cannula adapter body and is depicted in figures 41; [0205]; [0207], further describes the magnetic element 1630; see also [0208]-[0215])
and the magnetizable feature of the wire is selected from the group consisting of an adhesive, the wire, a notch in the wire, a ferrule on the wire, and a spot weld on the wire (See also in [0196]-[0198] detail a guidewire that “itself can be magnetized” which is a “magnetizable feature” of the wire. This would render the guidewire itself magnetized by a process before use with the device, teaching to “the wire” limitation above)
Regarding claim 5, the combined references of Newman, Dunbar, and Brister teach all of the limitations of claim 1. The combined embodiments of primary reference Newman further teaches:
wherein the catheter adapter body includes the permanent magnet element ([0204], “magnetic element 1630, such as a permanent magnet”, it is disposed within the safety can 1616 of the needle hub 1626 which is considered to be the cannula adapter body and is depicted in figures 41; [0205]; [0207], further describes the magnetic element 1630; see also [0208]-[0215]) and 
the wire includes the magnetizable feature and the magnetizable feature is a magnetizable wire (See also in [0196]-[0198] detail a stylet or alternatively a guidewire that “itself can be magnetized” detail a guidewire that “itself can be magnetized” which is a “magnetizable feature” of the wire. This would render the guidewire itself magnetized by a process before use with the device, teaching to “the magnetizable wire” limitation above)
Regarding claim 15, primary reference Newman teaches:
a cannula adapter subassembly including a cannula adapter body and the cannula tubing extending from the cannula adapter body ([0203], the needle assembly 1610 as shown in figures 41 is considered to be a cannula adapter subassembly, with the safety can 1616 placed within the needle hub 1626 is considered to be the cannula adapter body. The cannula 1612 forms the cannula tubing extending from the cannula adapter body; [0204]; see also [0205]-[0215])
a permanent magnet element associated with one of the catheter adapter body and the wire ([0204], “magnetic element 1630, such as a permanent magnet”, it is disposed within the safety can 1616 of the needle hub 1626 which is considered to be the cannula adapter body and is depicted in figures 41; [0205]; [0207], further describes the magnetic element 1630; see also [0208]-[0215]), the permanent magnet element configured to produce a known magnetic field at a given distance x through tissue of permeability ur (As discussed in [0204]-[0207], the magnetic element 1630 can be a permanent magnetic element. This is considered to be an inherent property of magnets and thus for any particular magnetic used with the device, it will produce a known magnetic field at different distances x through tissue of a permeability ur); 
and magnetometers positioned with respect to the cannula adapter body, the magnetometers configured to determine movement by measuring strength and direction of the magnetic field produced by the permanent magnet element ([0143], guidance system tracks the position in five degrees of motion; [0196], a suitable magnetic sensor is considered to be a magnetometer as it detects the magnetic field of the magnets used in associated tracked needle instruments; [0202], “magnetic-based needle insertion guidance tracking system” is a form of magnetometer magnetic field tracking; [0204], tracking of the distal needle tip; [0206]; [0210]; [0241])
based on a known geometrical relationship and dimensions of the cannula adapter subassembly and placement of the permanent magnet element ([0166], “together with the length of the cannula 1202 and position of the magnetic element 1210 with respect to the distal needle tip as known by or input into the system, enable the system to accurately determine the location and orientation of the entire length of the needle 1200 with respect to the sensor array 1190. Optionally, the distance between the magnetic element 1210 and the distal needle tip is known by or input into the system 1110”; [0204]-[0215], describes position determination of the needle tip based on the magnetic feature positioning; [0241], “In one embodiment, the needle insertion guidance system described further above will be programmed as to the location of the magnetic element on/in the insertion tool relative to the distal tip of the needle such that accurate tracking of the distal tip is possible”; [0251], further describes determined position of the magnetic element with respect to the needle for tracking of the position of the needle based on it’s relative association with the placement of the magnet)
wherein one of the permanent magnet element and the magnetizable feature has a north pole and a south pole on axis with the catheter adapter body ([0204], magnetic axis is substantially coaxially aligned with the longitudinal axis of the cannula; [0205]; figure 42 shows the north and south poles on axis with the physical axis of the magnet but as discussed in [0209]-[0211] the magnetic axis is aligned with the needle assembly cannula which is considered to be the actual magnetic north and south poles)
Primary reference Newman fails to teach in the same embodiment:
a catheter adapter subassembly including a catheter adapter body and the catheter tubing extending from the catheter adapter body 
and a wire subassembly including the wire; 
a magnetizable feature associated with the other of the catheter adapter body and the wire, the magnetizable feature configured to produce a known magnetic field at a given distance x through tissue of permeability ur; 
and magnetometers positioned with respect to the catheter adapter body and the wire, the magnetometers configured to determine relative movement of the catheter tubing distal tip and the wire distal tip during the intravenous insertion by measuring strength and direction of the magnetic field produced by the magnetizable feature
and wherein the permanent magnet or the magnetizable feature is on a fixed location on the catheter adapter main body or the wire and provides a measurement datum to determine relative movement of the magnetizable feature and the permanent magnet.
However, primary reference Newman, in another embodiment, teaches:
a catheter adapter subassembly including a catheter adapter body and the catheter tubing extending from the catheter adapter body ([0002]-[0004]; [0086]-[0096], describe a catheter placement system wherein the catheter is considered to include a catheter tubing and the catheter adapter subassembly as a needle/cannula placement system for introduction of the catheter into the vasculature from outside the body; [0101]-[0118]; [0248]-[0253]; [0252] teaches to catheter in use with a cannula introduction assembly which teaches to the needle-tracking embodiment of Newman being capable of use with catheters, such as those taught in these cited portions)
and a wire subassembly including the wire ([0102], core wire; [0115], core wire 138 is considered to be the wire subassembly that includes a wire and the distal end 130B; [0116]-[0120], core wire 138; [0160], discusses a guidewire being capable of being introduced through a cannula device to the patient;); 
a magnetizable feature associated with the other of the catheter adapter body and the wire ([0102], core wire; [0115]-[0118]; [0119], the magnetic elements 144 can be configured as an electromagnetic coil that produces a field for detection by the sensor, which is considered to be a magnetizable feature; See also in [0196]-[0198] detail a stylet or alternatively a guidewire that “itself can be magnetized” which indicates another form of a “magnetizable feature” other than an electromagnet. This would render the guidewire itself magnetized by a process before use with the device. Since the core wire 138 is part of a stylet in use with the catheter system, this additional teaching of use with a hollow cannula needle assembly provides further teaching toward the combination of both embodiments; Figures 35 and 36; [0199]), the magnetizable feature configured to produce a known magnetic field at a given distance x through tissue of permeability ur ([0115]-[0118]; [0119], the magnetic elements 144 can be configured as an electromagnetic coil that produces a field for detection. This is considered to be an inherent property of magnets and thus for any particular magnetic used with the device, it will produce a known magnetic field at different distances x through tissue of a permeability r)
and magnetometers positioned with respect to the catheter adapter body and the wire, the magnetometers configured to determine relative movement of the catheter tubing distal tip and the wire distal tip during the intravenous insertion by measuring strength and direction of the magnetic field produced by the magnetizable feature ([0106], catheter distal end 76A movement is tracked based on relative position of the magnetic elements of the stylet (core wire) and the catheter distal tip; [0115]-[0118]; [0119], the magnetic elements 144 can be configured as an electromagnetic coil that produces a field for detection; [0120] describes the magnetic elements 144 disposed in the distal end 130B to be observable relative to the TLS sensor to determine the location of the catheter distal end 76A based on the relative motion of the combined wire and catheter tubing relative positioning; [0123], “The co-terminality of the catheter 72 and stylet 130 enables the magnetic assembly to function with the TLS sensor 50 in TLS mode to track the position of the catheter distal tip 76A as it advances within the patient vasculature, as has been described.”; The limitation “magnetometers configured to determine relative movement of the catheter tubing distal tip and the wire distal tip” is considered to mean relative motion of both of the wire and catheter tubing components relative to the magnetometer sensor. Therefore the relative motion of the elements of the wire and cannula adapter body as a unit and the TLS sensor in the combined Newman embodiments, is considered to teach to the current limitation)
and wherein the permanent magnet or the magnetizable feature is on a fixed location on the catheter adapter main body or the wire and provides a measurement datum to determine relative movement of the magnetizable feature and the permanent magnet ([0106], catheter distal end 76A movement is tracked based on relative position of the magnetic elements of the stylet (core wire) and the catheter distal tip; [0115]-[0118]; [0119], the magnetic elements 144 can be configured as an electromagnetic coil that produces a field for detection and is located on a fixed portion of the core wire 138; [0120] describes the magnetic elements 144 disposed in the distal end 130B to be observable relative to the TLS sensor to determine the location of the catheter distal end 76A based on the relative motion of the combined wire and catheter tubing relative positioning; [0123], “The co-terminality of the catheter 72 and stylet 130 enables the magnetic assembly to function with the TLS sensor 50 in TLS mode to track the position of the catheter distal tip 76A as it advances within the patient vasculature, as has been described.”; As discussed in the other embodiment above, the permanent magnet movement is also determined magnetically using the magnetic-based needle guidance system. In the combined invention, both measurement data sets would provide movement of both the magnetizable feature of the wire and the permanent magnetic of the needle/cannula catheter adapter assembly).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetically tracked cannula adapter of Newman into a catheter-capable adapter for insertion of a magnetically tracked wire into a patient through a catheter as taught by Newman because catheter tip insertion performed with a needle cannula assembly can enable the most accurate positioning of a catheter within the body leading to reduced complications due to misalignment of system elements (Newman, [0252] teaches to cannula needle with catheter). By determining the position of the catheter and the core wire during intravenous insertion enables a user to facilitate catheter placement in the patient’s vasculature with a relatively high level of accuracy with respect to the catheter distal tip. By using magnetic tracking of each instrument element instead of image-based analysis such as x-ray, the system can reduce the patient’s exposure to harmful radiation while providing proper alignment of both an insertion needle and the catheter and wire components internally within the body (Newman, [0088]). 
Primary reference Newman further fails to teach
determine relative movement of the catheter tubing distal tip and the wire distal tip during the intravenous insertion by measuring strength and direction of the magnetic field produced by the permanent magnet element and the magnetizable feature based on a known geometrical relationship and dimensions of the catheter adapter subassembly and the wire subassembly and placement of the permanent magnet element and the magnetizable feature, 
However, the analogous art of Dunbar of a magnetometric detector system for tracking a magnetized tissue-penetrating medical tool (abstract) teaches:
Such that a position of individual parts of an instrument or tool containing magnetic features can be tracked based on a known geometric relationship and dimension and the placement of the multiple magnetic features ([0051], “taking exact geometries of the tool 5 into account”; [0052]-[0056]; [0064], different portions of the tool can be tracked using the position of the magnetic features and the known geometric relationships to determine varying shapes of the tool such as bending. Including this tracking with the adapter magnet and wire magnetizable feature of the combined Newman invention, would enable tracking of degrees of movement of the magnetic elements over time based on geometric relationships; [0065])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined tip and adapter body electromagnetic position tracking system of Newman to incorporate the use of both geometric relationships and the position of multiple tracking elements to determine the position of parts of an instrument as taught by Dunbar because different parts of a medical instrument can be distinguished based on the magnetic field data which enables better determination of position and orientation of individual parts of the tool. This provides the user with enhanced position data and will lead to better clinical outcomes during treatment (Dunbar, [0064]). 
Primary reference Newman further fails to teach
and the other of the permanent magnet element and the magnetizable feature has a north pole and a south pole off axis with the wire, 
However, the analogous art of Brister of a tracking system for intragastric devices (abstract) teaches:
wherein one magnetic element has a north pole and a south pole on axis and the other of magnetic has a north pole and a south pole off axis of the other magnetic element axis (figure 22, magnets 302 and 306 are aligned orthogonally with magnet 302 aligned on axis m1; [0779], “the axis of magnetization of the magnet 302 is orthogonal to the axis of magnetization of the magnet 306”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined tip and adapter body electromagnetic position tracking system of Newman and Dunbar to incorporate the on and off axis positioning of the two magnetic features as taught by Brister because it provides the system of a relationship between magnetic dipoles, axes of magnetization, and physical locations of the two magnets which provides the ability to detect a sixth degree of freedom of the device (Brister, [0779]). 
Therefore the combined references of Newman, Dunbar, and Brister teach:
A system configured to determine relative motion of a catheter tubing including a catheter tubing distal tip and a wire including a wire distal tip during intravenous insertion of the catheter tubing and the wire, the system for determining relative position of a catheter tip and wire tip comprising (see the rejection citations above regarding the combined Newman, Dunbar and Brister references that teach to the use limitations of the preamble, which are subsequently recited again in the portions of the claims discussed above. This includes the intended use of intravenous insertion as taught by Newman and included in the most recent claim amendments). 
Regarding claim 17, the combined references of Newman, Dunbar and Brister teach all of the limitations of claim 15. Primary reference Newman further teaches:
the magnetizable feature is on the cannula adapter body ([0199], In yet another embodiment, the needle itself can be magnetized)
This embodiment of Newman fails to teach to the additional claim limitations, however another embodiment of Newman teaches:
wherein the permanent magnet is on the wire ([0101]-[0119]; [0103] the magnetic elements may be a “ferromagnetic magnetic element” which is a permanent magnet element; [0160]-[0162]) and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined tip and adapter body electromagnetic position tracking system of Newman, Dunbar and Brister to incorporate the placement of a permanent magnet within the wire as taught by Newman because it reduces the number of electronic components within the system required to magnetize a magnetizable feature. This reduces the complexity and cost of the system enabling a cheaper variant to achieve equivalent magnetic position tracking (Newman, [0119]). 
Regarding claim 18, the combined references of Newman, Dunbar, and Brister teach all of the limitations of claim 15. Primary reference Newman further teaches in both embodiments of the combined invention above:
wherein the permanent magnet is on the cannula adapter ([0204], “magnetic element 1630, such as a permanent magnet”, it is disposed within the safety can 1616 of the needle hub 1626 which is considered to be the cannula adapter body and is depicted in figures 41; [0205]; [0207], further describes the magnetic element 1630; see also [0208]-[0215]) 
and the magnetizable feature is on the wire ([0102], core wire; [0115]-[0118]; [0119], the magnetic elements 144 can be configured as an electromagnetic coil that produces a field for detection by the sensor, which is considered to be a magnetizable feature; See also in [0196]-[0198] detail a stylet or alternatively a guidewire that “itself can be magnetized” which indicates another form of a “magnetizable feature” other than an electromagnet. This would render the guidewire itself magnetized by a process before use with the device. Since the core wire 138 is part of a stylet in use with the catheter system, this additional teaching of use with a hollow cannula needle assembly provides further teaching toward the combination of both embodiments; Figures 35 and 36; [0199])
Regarding claim 35, primary reference Newman teaches:
A method (abstract), the method comprising: 
providing a cannula adapter subassembly, the cannula subassembly including a cannula adapter body and the cannula tubing extending from the cannula adapter body ([0203], the needle assembly 1610 as shown in figures 41 is considered to be a cannula adapter subassembly, with the safety can 1616 placed within the needle hub 1626 is considered to be the cannula adapter body. The cannula 1612 forms the cannula tubing extending from the cannula adapter body; [0204]; see also [0205]-[0215])
associating a permanent magnet element with one of the cannula adapter body and the wire ([0204], “magnetic element 1630, such as a permanent magnet”, it is disposed within the safety can 1616 of the needle hub 1626 which is considered to be the cannula adapter body and is depicted in figures 41; [0205]; [0207], further describes the magnetic element 1630; see also [0208]-[0215]), the permanent magnet element configured to produce a known magnetic field at a given distance x through tissue of permeability ur (As discussed in [0204]-[0207], the magnetic element 1630 can be a permanent magnetic element. This is considered to be an inherent property of magnets and thus for any particular magnetic used with the device, it will produce a known magnetic field at different distances x through tissue of a permeability ur); 
obtaining a measured position of the permanent magnet ([0143], guidance system tracks the position in five degrees of motion; [0196], a suitable magnetic sensor is considered to be a magnetometer as it detects the magnetic field of the magnets used in associated tracked needle instruments; [0202], “magnetic-based needle insertion guidance tracking system” is a form of magnetometer magnetic field tracking; [0204], tracking of the distal needle tip; [0206]; [0210]; [0241]); 
based on a known geometrical relationship and dimensions of the cannula adapter subassembly and the placement of the permanent magnet element ([0166], “together with the length of the cannula 1202 and position of the magnetic element 1210 with respect to the distal needle tip as known by or input into the system, enable the system to accurately determine the location and orientation of the entire length of the needle 1200 with respect to the sensor array 1190. Optionally, the distance between the magnetic element 1210 and the distal needle tip is known by or input into the system 1110”; [0204]-[0215], describes position determination of the needle tip based on the magnetic feature positioning; [0241], “In one embodiment, the needle insertion guidance system described further above will be programmed as to the location of the magnetic element on/in the insertion tool relative to the distal tip of the needle such that accurate tracking of the distal tip is possible”; [0251], further describes determined position of the magnetic element with respect to the needle for tracking of the position of the needle based on it’s relative association with the placement of the magnet)
wherein one of the permanent magnet element and the magnetizable feature has a north pole and a south pole on axis with the catheter adapter body ([0204], magnetic axis is substantially coaxially aligned with the longitudinal axis of the cannula; [0205]; figure 42 shows the north and south poles on axis with the physical axis of the magnet but as discussed in [0209]-[0211] the magnetic axis is aligned with the needle assembly cannula which is considered to be the actual magnetic north and south poles)
Primary reference Newman fails to teach in the same embodiment:
providing a catheter adapter subassembly and a wire subassembly, the catheter subassembly including a catheter adapter body and the catheter tubing extending from the catheter adapter body and 
the wire subassembly including the wire; 
associating a magnetizable feature with the other of the catheter adapter body and the wire, the magnetizable feature configured to produce a known magnetic field at a given distance x through tissue of permeability ur; 
obtaining a measured position of the magnetizable feature to obtain a calculated position of the catheter tubing distal tip and a calculated position of the wire distal tip; 
during the intravenous insertion of the catheter tubing and the wire, comparing the calculated position of the catheter distal tip with the calculated position of the wire distal tip to determine the relative position of the catheter distal tip and the wire distal tip based on placement of the magnetizable feature 
determining relative movement of the catheter tubing distal tip and the wire distal tip by measuring strength and direction of the magnetic field produced by the permanent magnet element and the magnetizable feature
and wherein the permanent magnet or the magnetizable feature is on a fixed location on the catheter adapter subassembly or the wire subassembly and provides a measurement datum to determine relative movement of the magnetizable feature and the permanent magnet.
However, primary reference Newman, in another embodiment, teaches:
providing a catheter adapter subassembly and a wire subassembly, the catheter subassembly including a catheter adapter body and the catheter tubing extending from the catheter adapter body ([0002]-[0004]; [0086]-[0096], describe a catheter placement system wherein the catheter is considered to include a catheter tubing and the catheter adapter subassembly as a needle/cannula placement system for introduction of the catheter into the vasculature from outside the body; [0101]-[0118]; [0248]-[0253]; [0252] teaches to catheter in use with a cannula introduction assembly which teaches to the needle-tracking embodiment of Newman being capable of use with catheters, such as those taught in these cited portions)
 and the wire subassembly including the wire ([0102], core wire; [0115], core wire 138 is considered to be the wire subassembly that includes a wire and the distal end 130B; [0116]-[0120], core wire 138; [0160], discusses a guidewire being capable of being introduced through a cannula device to the patient); 
associating a magnetizable feature with the other of the catheter adapter body and the wire ([0102], core wire; [0115]-[0118]; [0119], the magnetic elements 144 can be configured as an electromagnetic coil that produces a field for detection by the sensor, which is considered to be a magnetizable feature; See also in [0196]-[0198] detail a stylet or alternatively a guidewire that “itself can be magnetized” which indicates another form of a “magnetizable feature” other than an electromagnet. This would render the guidewire itself magnetized by a process before use with the device. Since the core wire 138 is part of a stylet in use with the catheter system, this additional teaching of use with a hollow cannula needle assembly provides further teaching toward the combination of both embodiments; Figures 35 and 36; [0199]), the magnetizable feature configured to produce a known magnetic field at a given distance x through tissue of permeability ur ([0115]-[0118]; [0119], the magnetic elements 144 can be configured as an electromagnetic coil that produces a field for detection. This is considered to be an inherent property of magnets and thus for any particular magnetic used with the device, it will produce a known magnetic field at different distances x through tissue of a permeability r); 
obtaining a measured position of the magnetizable feature to obtain a calculated position of the catheter tubing distal tip and a calculated position of the wire distal tip ([0106], catheter distal end 76A movement is tracked based on relative position of the magnetic elements of the stylet (core wire) and the catheter distal tip; [0115]-[0118]; [0119], the magnetic elements 144 can be configured as an electromagnetic coil that produces a field for detection; [0120] describes the magnetic elements 144 disposed in the distal end 130B to be observable relative to the TLS sensor to determine the location of the catheter distal end 76A based on the relative motion of the combined wire and catheter tubing relative positioning; [0123], “The co-terminality of the catheter 72 and stylet 130 enables the magnetic assembly to function with the TLS sensor 50 in TLS mode to track the position of the catheter distal tip 76A as it advances within the patient vasculature, as has been described.”); 
during the intravenous insertion of the catheter tubing and the wire, comparing the calculated position of the catheter distal tip with the calculated position of the wire distal tip to determine the relative position of the catheter distal tip and the wire distal tip based on placement of the magnetizable feature ([0106], catheter distal end 76A movement is tracked based on relative position of the magnetic elements of the stylet (core wire) and the catheter distal tip; [0115]-[0118]; [0119], the magnetic elements 144 can be configured as an electromagnetic coil that produces a field for detection; [0120] describes the magnetic elements 144 disposed in the distal end 130B to be observable relative to the TLS sensor to determine the location of the catheter distal end 76A based on the relative motion of the combined wire and catheter tubing relative positioning; [0123], “The co-terminality of the catheter 72 and stylet 130 enables the magnetic assembly to function with the TLS sensor 50 in TLS mode to track the position of the catheter distal tip 76A as it advances within the patient vasculature, as has been described.”);
determining relative movement of the catheter tubing distal tip and the wire distal tip by measuring strength and direction of the magnetic field produced by the permanent magnet element and the magnetizable feature  ([0106], catheter distal end 76A movement is tracked based on relative position of the magnetic elements of the stylet (core wire) and the catheter distal tip; [0115]-[0118]; [0119], the magnetic elements 144 can be configured as an electromagnetic coil that produces a field for detection; [0120] describes the magnetic elements 144 disposed in the distal end 130B to be observable relative to the TLS sensor to determine the location of the catheter distal end 76A based on the relative motion of the combined wire and catheter tubing relative positioning; [0123], “The co-terminality of the catheter 72 and stylet 130 enables the magnetic assembly to function with the TLS sensor 50 in TLS mode to track the position of the catheter distal tip 76A as it advances within the patient vasculature, as has been described.” In the combined invention, both measurement data sets would provide movement of both the magnetizable feature of the wire and the permanent magnetic of the needle/cannula catheter adapter assembly; The limitation determining relative movement of the catheter tubing distal tip and the wire distal tip” is considered to mean relative motion of both of the wire and catheter tubing components relative to the magnetometer sensor. Therefore the relative motion of the elements of the wire and cannula adapter body as a unit and the TLS sensor in the combined Newman embodiments, is considered to teach to the current limitation),
and wherein the permanent magnet or the magnetizable feature is on a fixed location on the catheter adapter subassembly or the wire subassembly and provides a measurement datum to determine relative movement of the magnetizable feature and the permanent magnet ([0106], catheter distal end 76A movement is tracked based on relative position of the magnetic elements of the stylet (core wire) and the catheter distal tip; [0115]-[0118]; [0119], the magnetic elements 144 can be configured as an electromagnetic coil that produces a field for detection and is located on a fixed portion of the core wire 138; [0120] describes the magnetic elements 144 disposed in the distal end 130B to be observable relative to the TLS sensor to determine the location of the catheter distal end 76A based on the relative motion of the combined wire and catheter tubing relative positioning; [0123], “The co-terminality of the catheter 72 and stylet 130 enables the magnetic assembly to function with the TLS sensor 50 in TLS mode to track the position of the catheter distal tip 76A as it advances within the patient vasculature, as has been described.”; As discussed in the other embodiment above, the permanent magnet movement is also determined magnetically using the magnetic-based needle guidance system. In the combined invention, both measurement data sets would provide movement of both the magnetizable feature of the wire and the permanent magnetic of the needle/cannula catheter adapter assembly).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetically tracked cannula adapter of Newman into a catheter-capable adapter for insertion of a magnetically tracked wire into a patient through a catheter as taught by Newman because catheter tip insertion performed with a needle cannula assembly can enable the most accurate positioning of a catheter within the body leading to reduced complications due to misalignment of system elements (Newman, [0252] teaches to cannula needle with catheter). By determining the position of the catheter and the core wire during intravenous insertion enables a user to facilitate catheter placement in the patient’s vasculature with a relatively high level of accuracy with respect to the catheter distal tip. By using magnetic tracking of each instrument element instead of image-based analysis such as x-ray, the system can reduce the patient’s exposure to harmful radiation while providing proper alignment of both an insertion needle and the catheter and wire components internally within the body (Newman, [0088]). 
Primary reference Newman further fails to teach
comparing the calculated position of the catheter distal tip with the calculated position of the wire distal tip to determine the relative position of the catheter distal tip and the wire distal tip based on a known geometrical relationship and dimensions of the catheter adapter subassembly and the wire subassembly and placement of the permanent magnet element and the magnetizable feature; and 
However, the analogous art of Dunbar of a magnetometric detector system for tracking a magnetized tissue-penetrating medical tool (abstract) teaches:
Such that a position of individual parts of an instrument or tool containing magnetic features can be tracked based on a known geometric relationship and dimension and the placement of the multiple magnetic features ([0051], “taking exact geometries of the tool 5 into account”; [0052]-[0056]; [0064], different portions of the tool can be tracked using the position of the magnetic features and the known geometric relationships to determine varying shapes of the tool such as bending. Including this tracking with the adapter magnet and wire magnetizable feature of the combined Newman invention, would enable tracking of degrees of movement of the magnetic elements over time based on geometric relationships; [0065])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined tip and adapter body electromagnetic position tracking system of Newman to incorporate the use of both geometric relationships and the position of multiple tracking elements to determine the position of parts of an instrument as taught by Dunbar because different parts of a medical instrument can be distinguished based on the magnetic field data which enables better determination of position and orientation of individual parts of the tool. This provides the user with enhanced position data and will lead to better clinical outcomes during treatment (Dunbar, [0064]). 
Primary reference Newman further fails to teach
the other of the permanent magnet element and the magnetizable feature has a north pole and a south pole off axis with the wire, 
However, the analogous art of Brister of a tracking system for intragastric devices (abstract) teaches:
wherein one magnetic element has a north pole and a south pole on axis and the other of magnetic has a north pole and a south pole off axis of the other magnetic element axis (figure 22, magnets 302 and 306 are aligned orthogonally with magnet 302 aligned on axis m1; [0779], “the axis of magnetization of the magnet 302 is orthogonal to the axis of magnetization of the magnet 306”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined tip and adapter body electromagnetic position tracking system of Newman and Dunbar to incorporate the on and off axis positioning of the two magnetic features as taught by Brister because it provides the system of a relationship between magnetic dipoles, axes of magnetization, and physical locations of the two magnets which provides the ability to detect a sixth degree of freedom of the device (Brister, [0779]). 
Therefore the combined references of Newman, Dunbar, and Brister teach:
A method for determining a relative position of a catheter tubing including a catheter tubing distal tip and a wire including a wire distal tip during intravenous insertion of the catheter tubing and the wire, the method comprising (see the rejection citations above regarding the combined Newman, Dunbar and Brister references that teach to the use limitations of the preamble, which are subsequently recited again in the portions of the claims discussed above. This includes the intended use of intravenous insertion as taught by Newman and included in the most recent claim amendments). 
Regarding claim 45, the combined references of Newman, Dunbar, and Brister teach all of the limitations of claim 35. Primary reference Newman further fails to teach in the primary reference embodiment:
Wherein the wire subassembly comprises a guidewire
However, the analogous art of Newman of a guidance system for insertion of a medical instrument into a patient (abstract) teaches:
Wherein the wire subassembly comprises a guidewire ([0115]; [0197]-[0198]; [0235]-[0238]; figure 60A and 60B)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined tip and adapter body electromagnetic position tracking system of Newman, Dunbar, and Brister to incorporate the guidewire as taught by Newman because it enables more accurate positioning of surgical instruments within the patient based on the relationship of a target region of interest and the guidewire. 
Regarding claim 46, the combined references of Newman, Dunbar, and Brister teach all of the limitations of claim 35. Primary reference Newman in the first embodiment further fails to teach:
Wherein the wire subassembly comprises a stylet
However, the analogous art of Newman of a guidance system for insertion of a medical instrument into a patient (abstract) teaches:
Wherein the wire subassembly comprises a stylet ([0102], core wire; [0115], core wire 138 is considered to be the wire subassembly that includes a wire and the distal end 130B and includes stylet 130; [0116]-[0120], core wire 138; [0160], discusses a guidewire being capable of being introduced through a cannula device to the patient;)
Claims 2 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Newman, in view of Dunbar, in further view of Brister as applied to claims 1 or 15 above, and further in view of Huelman et al. (U.S. Pub. No. 20160220314) hereinafter Huelman. 
Regarding claim 2, the combined references of Newman, Dunbar, and Brister teach all of the limitations of claim 1. Primary reference Newman further fails to teach:
wherein the wire subassembly comprises a guidewire including one of two permanent magnet elements on the guidewire having north and south poles off axis from each other and two magnetizable features on the guidewire having north and south poles off axis from each other
However, the analogous art of Huelman of a surgical system for use with an implantable device with positioning sensors to limit injury to anatomical structures (abstract) teaches:	
wherein the medical device subassembly comprises an instrument including one of two permanent magnet elements on the instrument having north and south poles off axis from each other and two additional magnetic features on the instrument having north and south poles off axis from each other ([0052], “Additionally, as depicted in FIGS. 5 and 7, the poles of each magnet 42 may be rotationally offset from the poles of an adjacent one of the magnets 42, such that the rotational position of the poles of the magnets 42 changes along the longitudinal axis A1”; [0053]-[0054]; As shown in figure 5, at least four magnetic devices all include axes that are off-axis to one another and would include the magnetizable features and permanent magnetic in the combined invention).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter guidewire position and relative motion measurement system of Newman, Dunbar, and Brister with the plurality of off-axis aligned magnetic features located on the medical instrument as taught by Huelman because by having the poles of adjacent magnets 42 being rotationally offset, a more uniform overall magnetic field may be created for the implantable device leading to improved accuracy of magnetic field positioning ([0052]-[0054]). 
Regarding claim 23, the combined references of Newman, Dunbar, and Brister teach all of the limitations of claim 15. Primary reference Newman further fails to teach:
wherein the wire subassembly comprises a guidewire including one of two permanent magnet elements on the guidewire having north and south poles off axis from each other and two magnetizable features on the guidewire having north and south poles off axis from each other 
However, the analogous art of Huelman of a surgical system for use with an implantable device with positioning sensors to limit injury to anatomical structures (abstract) teaches:
wherein the medical device subassembly comprises an instrument including one of two permanent magnet elements on the instrument having north and south poles off axis from each other and two additional magnetic features on the instrument having north and south poles off axis from each other ([0052], “Additionally, as depicted in FIGS. 5 and 7, the poles of each magnet 42 may be rotationally offset from the poles of an adjacent one of the magnets 42, such that the rotational position of the poles of the magnets 42 changes along the longitudinal axis A1”; [0053]-[0054]; As shown in figure 5, at least four magnetic devices all include axes that are off-axis to one another and would include the magnetizable features and permanent magnetic in the combined invention).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter guidewire position and relative motion measurement system of Newman, Dunbar, and Brister with the plurality of off-axis aligned magnetic features located on the medical instrument as taught by Huelman because by having the poles of adjacent magnets 42 being rotationally offset, a more uniform overall magnetic field may be created for the implantable device leading to improved accuracy of magnetic field positioning ([0052]-[0054]). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Newman, in view of Dunbar, in further view of Brister as applied to claim 1 above, and further in view of Meredith (U.S. Pub. No. 20140018665) hereinafter Meredith.  
Regarding claim 6, the combined references of Newman, Dunbar, and Brister teach all of the limitations of claim 1. Primary reference Newman further fails to teach:
wherein the permanent magnet is on the cannula adapter ([0204], “magnetic element 1630, such as a permanent magnet”, it is disposed within the safety can 1616 of the needle hub 1626 which is considered to be the cannula adapter body and is depicted in figures 41; [0205]; [0207], further describes the magnetic element 1630; see also [0208]-[0215]) 
and the magnetizable feature is on the wire ([0102], core wire; [0115]-[0118]; [0119], the magnetic elements 144 can be configured as an electromagnetic coil that produces a field for detection by the sensor, which is considered to be a magnetizable feature; See also in [0196]-[0198] detail a stylet or alternatively a guidewire that “itself can be magnetized” which indicates another form of a “magnetizable feature” other than an electromagnet. This would render the guidewire itself magnetized by a process before use with the device. Since the core wire 138 is part of a stylet in use with the catheter system, this additional teaching of use with a hollow cannula needle assembly provides further teaching toward the combination of both embodiments; Figures 35 and 36; [0199])
Primary reference Zhuang further fails to teach:
Wherein the permanent magnet element is a blood control component of the catheter adapter subassembly 
However, the analogous art of Meredith of a force sensing tip assembly for a catheter (abstract) teaches:
Wherein the permanent magnet element is a catheter spring component of the catheter adapter subassembly ([0017]-[0019]; [0030]; [0031], compressible spring 22 and microcoils C1 and C2; [0037]-[0040]; note that in the applicant’s specification this is referred to as a spring within the catheter device)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter guidewire position and relative motion measurement system of Newman, Dunbar, and Brister to incorporate the magnetic spring component as taught by Meredith because it provides a magnetic force determination of the compression of the catheter within the body using the magnetic field measurements from the variable movement of a spring adapted with the magnetic element (Meredith, [0017]-[0019]). 
Claims 19, 21-22, 37, 39, 41, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Newman, in view of Dunbar, in further view of Brister as applied to claims 15 or 35 above, and further in view of Dunbar et al. (U.S. Pub. No. 20150359991) hereinafter Dunbar II. 
Regarding claim 19, the combined references of Newman, Dunbar, and Brister teach all of the limitations of claim 15. Primary reference Newman further fails to teach: 
wherein the magnetometers include three different magnetometers arranged in a three-dimensional grid array as part of an ultrasound system which can derive a three-dimensional correlation to obtain a distance from the grid array to the magnetizable feature or permanent magnet
However, the analogous art of Dunbar II of using magnetic detectors to determine the location of a medical instrument (abstract) teaches:
wherein the magnetometers include three different magnetometers arranged in a three-dimensional grid array (paragraph [0056], lines 1-13, the two or more magnetometers, with an example of four includes three different magnetometers) as part of an ultrasound system (paragraph [0042], lines 1-8; paragraph [0044], lines 1-10) which can derive a three-dimensional correlation to obtain a distance from the grid array to the magnetizable feature or permanent magnet (paragraphs [0066] through [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter guidewire position and relative motion measurement system of Newman with the magnetometer array system as taught by Dunbar II because it enables accurate detection and localization of the magnetic elements of the medical instrument during the procedure (paragraph [0072], lines 1-6; paragraph [0073]).  
Regarding claim 21, the combined references of Newman, Dunbar, Brister, and Dunbar II teach all of the limitations of claim 19. Primary reference Newman further fails to teach: 
wherein the correlation provides a distance in three planes to determine location of the catheter distal tip
However, the analogous art of Dunbar II of using magnetic detectors to determine the location of a medical instrument (abstract) teaches:
wherein the correlation provides a distance in three planes to determine location of the catheter distal tip (paragraph [0056], lines 1-13; paragraph [0057], lines 1-22; the components in the u, v, and w vector directions include the three planes of three-dimensional space, these values are used to determine the location of the medical tool; further note that the location of the sensor on the primary reference includes the distal tip).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter guidewire position and relative motion measurement system of Newman, Dunbar, Brister, and Dunbar II with the correlation processing as taught by Dunbar II because it enables accurate detection and localization of the magnetic elements of the medical instrument during the procedure (paragraph [0072], lines 1-6; paragraph [0073]).  
Regarding claim 22, the combined references of Newman, Dunbar, Brister, and Dunbar II teach all of the limitations of claim 19. Primary reference Newman further fails to teach: 
wherein the correlation provides a distance in three planes to determine location of the wire distal tip
However, the analogous art of Dunbar II of using magnetic detectors to determine the location of a medical instrument (abstract) teaches:
wherein the correlation provides a distance in three planes to determine location of the wire distal tip (paragraph [0056], lines 1-13; paragraph [0057], lines 1-22; the components in the u, v, and w vector directions include the three planes of three-dimensional space, these values are used to determine the location of the medical tool; further note that the location of the sensor on the primary reference includes the distal tip).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter guidewire position and relative motion measurement system of Newman, Dunbar, Brister, and Dunbar II with the correlation processing as taught by Dunbar II because it enables accurate detection and localization of the magnetic elements of the medical instrument during the procedure (paragraph [0072], lines 1-6; paragraph [0073]).  
Regarding claim 37, the combined references of Newman, Dunbar, and Brister teach all of the limitations of claim 35. Primary reference Newman further teaches in the combined embodiments: 
the magnetizable feature is on the cannula adapter body ([0199], In yet another embodiment, the needle itself can be magnetized)
wherein the permanent magnet is on the wire ([0101]-[0119]; [0103] the magnetic elements may be a “ferromagnetic magnetic element” which is a permanent magnet element; [0160]-[0162]) and 
Primary reference Newman further fails to teach:
relative movement of the tubing distal tip and the wire distal tip is determined by a three- dimensional array of magnetometers positioned in proximity to at least one of the permanent magnet the magnetizable feature
However, the analogous art of Dunbar II of using magnetic detectors to determine the location of a medical instrument (abstract) teaches:
relative movement of the tubing and the wire is determined by a three- dimensional array of magnetometers positioned in proximity to at least one of the permanent magnet the magnetizable feature (paragraph [0056], lines 1-13, the two or more magnetometers, with an example of four includes three different magnetometers; paragraphs [0066] through [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter guidewire position and relative motion measurement system of Newman, Dunbar, and Brister with the magnetometer array system as taught by Dunbar II because it enables accurate detection and localization of the magnetic elements of the medical instrument during the procedure (paragraph [0072], lines 1-6; paragraph [0073]).  
Regarding claim 39, the combined references of Newman, Dunbar, Brister, and Dunbar II teach all of the limitations of claim 37. Primary reference Newman further fails to teach:
wherein the three-dimensional array of magnetometers is part of an ultrasound system and the ultrasound system derives a three-dimensional correlation to obtain a distance from the array of magnetometers to the magnetizable feature or permanent magnet
However, the analogous art of Dunbar II of using magnetic detectors to determine the location of a medical instrument (abstract) teaches:
wherein the three-dimensional array of magnetometers (paragraph [0056], lines 1-13, the two or more magnetometers, with an example of four includes three different magnetometers)  is part of an ultrasound system (paragraph [0042], lines 1-8; paragraph [0044], lines 1-10), and the ultrasound system derives a three-dimensional correlation to obtain a distance from the array of magnetometers to the magnetizable feature or permanent magnet (paragraph [0056], lines 1-13; paragraph [0057], lines 1-22; the components in the u, v, and w vector directions include the three planes of three-dimensional space, these values are used to determine the location of the medical tool; paragraphs [0066] through [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter guidewire position and relative motion measurement system of Newman, Dunbar, Brister, and Dunbar II with the correlation processing as taught by Dunbar II because it enables accurate detection and localization of the magnetic elements of the medical instrument during the procedure (paragraph [0072], lines 1-6; paragraph [0073]).  
Regarding claim 41, the combined references of Newman, Dunbar, and Brister teach all of the limitations of claim 35. Primary reference Newman further teaches in the combined embodiments:
wherein the permanent magnet is on the cannula adapter ([0204], “magnetic element 1630, such as a permanent magnet”, it is disposed within the safety can 1616 of the needle hub 1626 which is considered to be the cannula adapter body and is depicted in figures 41; [0205]; [0207], further describes the magnetic element 1630; see also [0208]-[0215]) 
and the magnetizable feature is on the wire ([0102], core wire; [0115]-[0118]; [0119], the magnetic elements 144 can be configured as an electromagnetic coil that produces a field for detection by the sensor, which is considered to be a magnetizable feature; See also in [0196]-[0198] detail a stylet or alternatively a guidewire that “itself can be magnetized” which indicates another form of a “magnetizable feature” other than an electromagnet. This would render the guidewire itself magnetized by a process before use with the device. Since the core wire 138 is part of a stylet in use with the catheter system, this additional teaching of use with a hollow cannula needle assembly provides further teaching toward the combination of both embodiments; Figures 35 and 36; [0199])
Primary reference Newman further fails to teach: 
and relative movement of the tubing distal tip and the wire distal tip is determined by a three- dimensional array of magnetometers positioned in proximity to at least one of the permanent magnet and the magnetizable feature
However, the analogous art of Dunbar II of using magnetic detectors to determine the location of a medical instrument (abstract) teaches:
and relative movement of the tubing and the wire is determined by a three- dimensional array of magnetometers positioned in proximity to at least one of the permanent magnet and the magnetizable feature (paragraph [0056], lines 1-13, the two or more magnetometers, with an example of four includes three different magnetometers; paragraphs [0066] through [0074]; see figure 1 magnet detector 12; note that the combined invention teaches to measurement of the distal tip regions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined catheter guidewire position and relative motion measurement system of Newman, Dunbar, and Brister with the magnetometer array system as taught by Dunbar II because it enables accurate detection and localization of the magnetic elements of the medical instrument during the procedure (paragraph [0072], lines 1-6; paragraph [0073]).  
Regarding claim 43, the combined references of Newman, Dunbar, Brister and Dunbar II teach all of the limitations of claim 41. Primary reference Newman further fails to teach:
wherein the three-dimensional array of magnetometers is part of an ultrasound system and the ultrasound system derives a three-dimensional correlation to obtain a distance from the array of magnetometers to the magnetizable feature or permanent magnet
However, the analogous art of Dunbar II of using magnetic detectors to determine the location of a medical instrument (abstract) teaches:
wherein the three-dimensional array of magnetometers (paragraph [0056], lines 1-13, the two or more magnetometers, with an example of four includes three different magnetometers)  is part of an ultrasound system (paragraph [0042], lines 1-8; paragraph [0044], lines 1-10), and the ultrasound system derives a three-dimensional correlation to obtain a distance from the array of magnetometers to the magnetizable feature or permanent magnet (paragraph [0056], lines 1-13; paragraph [0057], lines 1-22; the components in the u, v, and w vector directions include the three planes of three-dimensional space, these values are used to determine the location of the medical tool; paragraphs [0066] through [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter guidewire position and relative motion measurement system of Newman, Dunbar, Brister and Dunbar II with the correlation processing as taught by Dunbar II because it enables accurate detection and localization of the magnetic elements of the medical instrument during the procedure (paragraph [0072], lines 1-6; paragraph [0073]).  
Claims 20, 40, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Newman, in view of Dunbar, in view of Brister, in further view of Dunbar II as applied to claim 19 or 39 or 43 above, and further in view of McGary (U.S. Pat. No. 20120041297) hereinafter McGary.  
Regarding claim 20, the combined references of Newman, Dunbar, Brister, and Dunbar II teach all of the limitations of claim 19. Primary reference Newman further fails to teach: 
wherein the three-dimensional correlation is determined by a function I= f(Bi ur), where i = x or y or z along three axes, x, y and z are distances in three planes, B is a known magnetic field produced by the permanent magnet or magnetizable feature, and r is magnetic permeability
However, the analogous art of McGary of a magnetic sensor detection and imaging system (abstract) teaches:
wherein the three-dimensional correlation is determined by a function I= f(Bi ur), where i = x or y or z along three axes, x, y and z are distances in three planes, B is a known magnetic field produced by the permanent magnet or magnetizable feature, and ur is magnetic permeability (paragraph [0045], lines 1-14; the McGary reference teaches a function based on the variables of the known magnetic field and the magnetic permeability and the difference in notation is considered to be mathematical manipulation that lacks further criticality or unexpected results. Therefore, the equation of the prior art is considered a suitable equivalent to that which is recited, as it provides the same end result).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined catheter guidewire position and relative motion measurement system of Newman, Dunbar, Brister, and Dunbar II with the magnetic correlation equation as taught by McGary because the use of the function relationship between the magnetic field and the magnetic permeability enables the accurate measurement of the position between the sensor and detector (paragraph [0046], lines 1-11).
Regarding claim 40, the combined references of Newman, Dunbar, Brister, and Dunbar II teach all of the limitations of claim 39. Primary reference Newman further fails to teach: 
wherein the three-dimensional correlation is determined by the function I= f(Bi ur), where i = x or y or z along three axes, x, y and z are distances in three planes, B is a known magnetic field produced by the permanent magnet or magnetizable feature, and ur is magnetic permeability
However, the analogous art of McGary of a magnetic sensor detection and imaging system (abstract) teaches:
wherein the three-dimensional correlation is determined by the function I= f(Bi ur), where i = x or y or z along three axes, x, y and z are distances in three planes, B is a known magnetic field produced by the permanent magnet or magnetizable feature, and ur is magnetic permeability (paragraph [0045], lines 1-14; the McGary reference teaches a function based on the variables of the known magnetic field and the magnetic permeability and the difference in notation is considered to be mathematical manipulation that lacks further criticality or unexpected results. Therefore, the equation of the prior art is considered a suitable equivalent to that which is recited, as it provides the same end result).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined catheter guidewire position and relative motion measurement system of Newman, Dunbar, Brister, and Dunbar II with the magnetic correlation equation as taught by McGary because the use of the function relationship between the magnetic field and the magnetic permeability enables the accurate measurement of the position between the sensor and detector (paragraph [0046], lines 1-11).
Regarding claim 44, the combined references of Newman, Dunbar, Brister and Dunbar II teach all of the limitations of claim 43. Primary reference Newman further fails to teach: 
wherein the three-dimensional correlation is determined by the function I= f(Bi ur), where i = x or y or z along three axes, x, y and z are distances in three planes, B is a known magnetic field produced by the permanent magnet or magnetizable feature, and ur is magnetic permeability
However, the analogous art of McGary of a magnetic sensor detection and imaging system (abstract) teaches:
wherein the three-dimensional correlation is determined by the function I= f(Bi ur), where i = x or y or z along three axes, x, y and z are distances in three planes, B is a known magnetic field produced by the permanent magnet or magnetizable feature, and ur is magnetic permeability (paragraph [0045], lines 1-14; the McGary reference teaches a function based on the variables of the known magnetic field and the magnetic permeability and the difference in notation is considered to be mathematical manipulation that lacks further criticality or unexpected results. Therefore, the equation of the prior art is considered a suitable equivalent to that which is recited, as it provides the same end result).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined catheter guidewire position and relative motion measurement system of Newman, Dunbar, Brister and Dunbar II with the magnetic correlation equation as taught by McGary because the use of the function relationship between the magnetic field and the magnetic permeability enables the accurate measurement of the position between the sensor and detector (paragraph [0046], lines 1-11).
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Newman, in view of Dunbar, in further view of Brister as applied to claim 35 above, and further in view of Neidert et al. (U.S. Pub. No. 20100036238) hereinafter Neidert. 
Regarding claim 36, the combined references of Newman, Dunbar, and Brister teach all of the limitations of claim 35. Primary reference Newman further teaches in the combined embodiments: 
wherein the permanent magnet is on the cannula adapter ([0204], “magnetic element 1630, such as a permanent magnet”, it is disposed within the safety can 1616 of the needle hub 1626 which is considered to be the cannula adapter body and is depicted in figures 41; [0205]; [0207], further describes the magnetic element 1630; see also [0208]-[0215]) 
and the magnetizable feature is on the wire ([0102], core wire; [0115]-[0118]; [0119], the magnetic elements 144 can be configured as an electromagnetic coil that produces a field for detection by the sensor, which is considered to be a magnetizable feature; See also in [0196]-[0198] detail a stylet or alternatively a guidewire that “itself can be magnetized” which indicates another form of a “magnetizable feature” other than an electromagnet. This would render the guidewire itself magnetized by a process before use with the device. Since the core wire 138 is part of a stylet in use with the catheter system, this additional teaching of use with a hollow cannula needle assembly provides further teaching toward the combination of both embodiments; Figures 35 and 36; [0199])
Primary reference Newman further fails to teach:
the relative position of the catheter tubing distal tip and the wire distal tip indicates that the catheter is properly seated on the wire
However, the analogous art of Neidert of a magnetic catheter positioning system (abstract) teaches:
the relative position of the catheter tubing distal tip and the wire distal tip indicates that the catheter is properly seated on the wire (paragraph [0027], lines 1-19; paragraph [0032], lines 1-13; the distal tip position system is used to determine the accurate position of the deployable object, guidewire, in terms of the catheter which is considered to be proper seating on the wire)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined catheter guidewire position and relative motion measurement system of Newman, Dunbar, and Brister to incorporate the determination of catheter seatedness on the wire as taught by Neidert because it enables a clinician to determine whether the different moveable elements are properly prepared for a medical procedure without doing qualitative measurements. 
Claims 38 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Newman, in view of Dunbar, in view of Brister, in further view of Dunbar II as applied to claims 37 or 41 above, and further in view of Neidert.
Regarding claim 38, the combined references of Newman, Dunbar, Brister and Dunbar II teach all of the limitations of claim 37. Primary reference Newman further fails to teach:
further comprising magnetizing the magnetizable feature by applying an external magnetic field to the magnetizable feature
However, the analogous art of Neidert of a magnetic catheter positioning system (abstract) teaches:
further comprising magnetizing the magnetizable feature by applying an external magnetic field to the magnetizable feature (paragraph [0030], lines 1-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined catheter guidewire position and relative motion measurement system of Newman, Dunbar, Brister and Dunbar II to incorporate the external magnetization as taught by Neidert because it enables the user to only magnetize the object when the procedure occurs. This prevents interference with other medical equipment such as magnetic resonance imaging machines. 
Regarding claim 42, the combined references of Newman, Dunbar, Brister and Dunbar II teach all of the limitations of claim 41. Primary reference Newman further fails to teach:
further comprising magnetizing the magnetizable feature by applying an external magnetic field to the magnetizable feature
However, the analogous art of Neidert of a magnetic catheter positioning system (abstract) teaches:
further comprising magnetizing the magnetizable feature by applying an external magnetic field to the magnetizable feature (paragraph [0030], lines 1-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined catheter guidewire position and relative motion measurement system of Newman, Dunbar, Brister and Dunbar II to incorporate the external magnetization as taught by Neidert because it enables the user to only magnetize the object when the procedure occurs. This prevents interference with other medical equipment such as magnetic resonance imaging machines. 

Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. Responses to each of the applicant’s arguments relevant to the current rejections are detailed below. 
Regarding the applicant’s arguments on pages 9-10 of the remarks, the applicant argues that the incorporation of intravenous insertion as an intended use of the medical device, renders the claims allowable over the prior art because the prior art references fail to teach to the determination of the relative motion while both the catheter tubing and the wire are being inserted intravenously. Examiner notes that the Newman reference is utilized to teach to the catheter being used intravenously, and one of ordinary skill in the art would expect the medical instruments of a catheter and a guidewire to be capable of position determination throughout a variety of medical procedures such as intravenous insertion. The applicant argues that the Zhuang, Newman, and Dunbar references fail to teach to the determination of a position of the catheter tubing tip based on a known geometric relationship and dimensions of the catheter adapter subassembly, and that the additional reference of Vaccaro also does not teach to relative motion of both components. An updated rejection utilizing the reference of Dunbar teaches to the relative motion determination of the wire subassembly and the catheter subassembly, and therefore the combined invention would further modify this procedure of Dunbar to incorporate geometric relationships and dimensions such that specifically the tubing tip and wire positions can be determined more precisely. 
Further regarding the applicant’s arguments on page 11 of the remarks, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Applicant further argues on page 11 of the remarks, that the Zhuang reference could not be reasonable modified to perform intravenous insertions for medical procedures because it is limited to teaching to a nerve access needle with a position sensor. This argument is not relevant to the current rejections that don’t utilize the Zhuang reference.
In response to applicant's argument that Brister is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the applicant argues that the intragastric capabilities of the Brister reference are nonanalogous to the intravenous guidewire insertion of the claimed invention. Broadly, Brister teaches to a position tracking feature for internal medical procedures without view by a user (such as during open surgeries). Solving this type of problem provides an interventional procedure greater accuracy in position determination than other previous forms of tracking (such as only using real-time medical imaging), and could be similarly applied to the intravenous procedures of the claimed invention. Furthermore, as in paragraph [0751] of the Brister reference, the reference teaches to using position determination features of the invention with magnetic position sensors with a catheter position determined with respect to insertion in veins (see “For example, if the catheter and magnet 120 are inadvertently diverted into a different vein, the surgeon will readily note the divergence from the marked pathway and quickly identify the problem”). While the reference is not relied upon to teach to the intravenous insertion, this portion of the reference provides further teachings toward solving the same problem as the other references and the problem of the claimed invention. The applicant further argues that the rotational displacement determination feature of the off axis magnetic sensors would be not relevant to the intravenous insertion intended use of the claimed invention. In response to applicant's argument that rotational displacement is not required or beneficial for intravenous medical procedures, one of ordinary skill in the art would look to incorporate such a technology during the procedures to better position the device and reduce the possibility of injury to a patient. The instrument can also be more easily maneuvered around diseased tissues or other obstructions within the target region, by enabling the extra ability of rotational displacement. Therefore, the combined invention would provide a more accurate positioning system and enhance the clinical outcomes for patients. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Brister provides the system of a relationship between magnetic dipoles, axes of magnetization, and physical locations of the two magnets which provides the ability to detect a sixth degree of freedom. This can provide the user with greater determination accuracy of the orientation of the distal tip position, which can lead to improved clinical outcomes that require precise placement of a distal tip of the instrument. 
Further regarding the applicant’s arguments on page 14 of the remarks, the applicant argues that the office action fails to establish a reasonable expectation of success with the combined teachings of the prior art references. The combined references teach to various structural features of the magnetic tracker devices such as permanent magnetics and magnetizable features. The references teach to relative motion determination of medical instruments, as well as the orientation of the magnetic poles for more precise orientation determination. All of these features utilize similar technologies and would be readily combined to form a more accurate and enhanced position/orientation determination during a guidewire/catheter based interventional medical procedure. Therefore, the broadest reasonable interpretation of the current claims are taught by the prior art references of record. 
For these reasons, the applicant’s arguments have been considered but are not persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.F./Examiner, Art Unit 3793                     

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791